Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments.  The 112 rejections for the phrase “conformal to a head of said cam lock lever” are withdrawn.  The previous rejections are maintained and made final.  Arguments are fully addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 16, and 19 recites the limitation “a hard metal alloy”.  When looking to the specification, it is described in Paragraph [008] of the instant application it is mentioned that aluminum is considered to be “hard” which is contrary to common interpretations.  It is unclear which metals are included as a hard metal alloy.  For such reasons, the claim is determined to be indefinite.  For Examination purposes, the examiner to interpret the claim broadly as a metal alloy.
Claim 20 is rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 1,643,027).
Regarding claim 1 (Currently Amended), Morgan discloses a cam lock wrench, comprising:
a. a wrench head (Item 4) having a cavity (space under Item 3) and a channel (space from Item 5 to Item 3 for Item 6) configured to receive and releasably 5retain a cam lock lever (Item 6 is a lever from a wrench); and 
b. a handle (Item 1) operable to support said wrench head.  
The term “cam lock lever” is viewed as intended use.  Since the cited prior art is a lever extension capable of rotating a cam lock lever, along with rotating other items, it is viewed as capable of being used on a cam lock lever.
Regarding claim 2, Morgan discloses the cam lock wrench of claim 1, wherein said cavity and said channel are configured to receive said cam lock lever along a long side of said cam lock lever (Item 6 is nested between Items 3 and 5, Item 5 straddles the side of Item 6).  
Regarding claim 3, Morgan discloses the cam lock wrench of claim 1, wherein said cavity comprises an arcuate cavity sized to 10receive a head of said cam lock lever (Figure 2 depicts that shape of item 2 as the hidden circular line).  
Regarding claim 4 (Currently Amended), Morgan discloses the cam lock wrench of claim 1, wherein said cavity comprises a shape that is complimentary to a head of said cam lock lever (Item 3 extends forward to hold the lever).  
Regarding claim 5, Morgan discloses the cam lock wrench of claim 1, wherein said cavity comprises a groove configured to receive a lip of a head of said cam lock lever (there is a groove where Items 2 and 3 come together).  

    PNG
    media_image1.png
    656
    532
    media_image1.png
    Greyscale

Annotated Figure 1
15 Regarding claim 6, Morgan discloses the cam lock wrench of claim 1, wherein said handle and said wrench head are of one piece (Figure 1).  
Regarding claim 10 and 18, Morgan discloses the cam lock wrench of claims 1 and 12, comprising at least one rounded edge of said wrench head (end of Item 5 is rounded).  
Regarding claim 12, Morgan discloses a cam lock wrench, comprising: 
 5a. a wrench head (Item 4) having a cavity (space under Item 3) and a channel (space from Item 5 to Item 3 for Item 6) configured to receive and releasably 5retain a cam lock lever (Item 6 is a lever from a wrench); and 
b. a handle (Item 1) operable to support said head; and 
c. wherein said cavity and said channel are configured to receive said cam lock lever from a long side of said cam lock lever (figure 1).  
10 Regarding claim 13, Morgan discloses the cam lock wrench of claim 12, wherein said cavity comprises at least one of:
a. an arcuate cavity sized to receive a head of said cam lock lever (Figure 2 depicts that shape of item 2 as the hidden circular line); 
b. a shape that is complimentary to at least a portion of a head of said cam lock lever; and 
c. a groove configured to receive a lip of a head of said cam lock lever.  
Regarding claim 14, Morgan discloses the cam lock wrench of claim 12, wherein said handle and said wrench head are of one 15piece (figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 1,643,027).
Regarding claim 7 and 16, Morgan discloses the cam lock wrench of claims 6 and 12.  Morgan fails to explicitly disclose the material of the wrench comprising a metal alloy.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the wrench out of a metal material.  The lever of Morgan is a wrench which are commonly made of metal.  Casting is a common and cost effective way of forming metal (which is discussed in Page 1 lines 10-13 of Morgan).  The instant application is for a “wrench” which is just an extension handle/lever known in the art for applying additional leverage/torque to levers and wrenches.  Since the lever is commonly made of metal it would make sense to make the wrench out of a similar material.  Making the wrench out of metal would make a strong tool capable of transmitting large amount of forces without fatigue.  Further it has been held it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claim 19, Morgan discloses a cam lock wrench, comprising:  
a. a wrench head (Item 4) having a cavity (space under Item 3) and a channel (space from Item 5 to Item 3 for Item 6) configured to receive and releasably 5retain a cam lock lever (Item 6 is a lever from a wrench); and 
b. a handle (Item 1) operable to support said head; and 
c. wherein said cavity and said channel are configured to receive said cam lock lever from a long side of said cam lock lever (figure 1);  
10d. wherein said cavity comprises at least one of: i. an arcuate cavity sized to receive a head of said cam lock lever (Figure 2 depicts that shape of item 2 as the hidden circular line); and  
Morgan fails to explicitly disclose the material of the wrench comprising a metal alloy.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the wrench out of a metal material.  The lever of Morgan is a wrench which are commonly made of metal.  Casting is a common and cost effective way of forming metal (which is discussed in Page 1 lines 10-13 of Morgan).  The instant application is for a “wrench” which is just an extension handle/lever known in the art for applying additional leverage/torque to levers and wrenches.  Since the lever is commonly made of metal it would make sense to make the wrench out of a similar material.  Making the wrench out of metal would make a strong tool capable of transmitting large amount of forces without fatigue.  Further it has been held it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claim 20, Morgan discloses the cam lock wrench of claim 19, comprising at least one of:
20c. at least one rounded edge of said wrench head (end of Item 5 is rounded); and 
d. said handle and said wrench head formed of one piece (Figure 1).

Claims 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 1,643,027) in view of Rodoni (US 6,267,030).
Regarding claims 8, 11, and 15, Morgan discloses the cam lock wrench of claims 1 and 12.  
Morgan fails to explicitly disclose a plurality of cam lock wrench heads each configured to receive and releasably retain a unique one of a plurality of cam lock levers of various sizes.  Morgan only describes the wrench being capable of being sized in various lengths (Page 1 Lines 27-32).
	Morgan also fails to explicitly disclose a socket in a base of each said wrench head of said plurality of wrench heads adapted 20to receive and releasably retain a socket wrench male portion of said handle.  
Rodoni teaches a wrench with a detachable head to releasably retain a unique one of a plurality of cam lock levers of various sizes (Item 11 holds various sized levers, Item 24), wherein the detachable head comprises a socket (Item 14) in a base of each said wrench head of said plurality of wrench heads adapted 20to receive and releasably retain a socket wrench male portion (item 22).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the unitary wrench body of Morgan with the detachable socket as discussed by Rodoni. Incorporating a socket would allow a user to apply torque from different angles, which would be beneficial when in confined spaces.  
Rodoni does not explicitly disclose having a plurality of wrench heads.  In Column 4 Lines 31-39 it is described how there can be different size and shaped heads. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of Morgan in view of Rodoni.  Doing so would give a user variety of heads to be able to attach to a variety of levers.  This would be beneficial since levers are of all shapes and sizes and having a properly sized head for the lever would reduce the chance of slippage. Further it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04). Please note that in the instant application, Paragraphs [0004] and [0022] applicant has not disclosed any criticality for the claimed limitations.
The term “a unique one of a plurality of cam lock levers of various sizes” is to be interpreted as part of the cam lock lever previously discussed.  There is no mention in the claims on what makes the cam lock levers different so the Examiner to interpret this limitation to mean the cam lock levers can be of different sizes.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 1,643,027) in view of Pella (US 4,715,252).
20 Regarding claim 9 and 17, Morgan discloses the cam lock wrench of claim 1 and 12.  Morgan fails to explicitly disclose at least one traction enhancement at least in said channel and in said cavity.  
Pella teaches a wrench (Figure 6 item 1) with at least one traction enhancement at least in said channel and in said cavity (column 2 Lines 19-21).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the traction enhancement means of Pella to the cavity and/ or channel of Morgan.  Doing so would increase the gripping capacity of the wrench and help prevent slippage.
Response to Arguments 
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Applicant argues the 112 rejection regarding the term “hard alloy” is improper since applicant is entitled to be their own lexicographer.  The Examiner respectfully disagrees.  The term hard is a relative term leading one to question what metals are considered hard.  From the specification aluminum is considered hard, which is substantially weaker than titanium or iron.  Would copper or brass be considered hard?  As such the claim is determined to be indefinite. 
Applicant argues the reference of Morgan.  Applicant argues Morgan does not discuss a cam lock lever therefore is not applicable.  The Examiner respectfully disagrees.  The phrase in question is “configured to receive and releasably retain a cam lock lever”.  Morgan is fully capable of holding a cam lock lever since a cam lock lever could fit under item 5 and be supported along Item 4 of Morgan.  Since cam locks are of lots of different shapes and sizes and the claim doesn’t require a specific shape, the limitations of the claims have been met by Morgan.  If the applicant believes a certain shape is required for a cam lock lever, the Examiner believes these structural limitations should be expressed in the claims to differentiate the instant application from the prior art.
Applicant argues Rodoni does not disclose all the limitations of claim 11.  The Examiner respectfully disagrees.  Rodoni teaches a socket attachment to a socket wrench for a wrench capable of griping a lever.  As such the limitations of the claim have been met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 1, 2022